Citation Nr: 0430266	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  03-13 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran had active duty service from March 1946 to 
February 1949.  He died in January 1976.  The appellant in 
this case is the veteran's widow.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).

In October 2004, the Board granted the appellant's motion to 
advance this case on the docket due to her advanced age.  
38 C.F.R. § 20.900(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The certificate of death reflects that the veteran died in 
January 1976 due to pulmonary tuberculosis (PTB), advanced, 
bilateral.  It is argued on behalf of the appellant that she 
should be afforded an opportunity to submit evidence to 
reflect that the veteran was treated for PTB within the first 
three years of his discharge from active duty.

Accordingly, as mandated by the VCAA of 2000, this case is 
REMANDED for the following:

1.  Development contemplated by the VCAA 
should be undertaken, including, but not 
limited to, informing the appellant of 
the provisions of the VCAA.  In 
particular, the appellant should be 
notified of any information, and any 
evidence not previously provided to VA, 
which is necessary to substantiate the 
claim on appeal and whether VA or the 
appellant is expected to obtain any such 
evidence.

2.  The RO should contact the appellant 
and request that she provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who treated the veteran 
for PTB from the time of his separation 
from service in February 1949 to 1953.  
With any necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified in response to this 
request which have not been previously 
secured.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal, 
with consideration of all applicable laws 
and regulations.  If the issue on appeal 
remains denied, the appellant and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



